DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	The status of the claims as filed in the reply dated 2/8/2021 are as follows:
	Claim 17 is amended,
	Claims 1-20 are currently pending. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the plurality of strips of conductive core material is physically separated from the structural core, but not spatially separated from the structural core, such that each of the plurality of strips of conductive material has a surface that is adjacent to the structural core and in contact with the structural core, but not directly attached to the structural core” in lines 11-14, which is indefinite how the strips can be in contact but not directly attached and physically separated f the structural core. For Examining purposes the limitations will be examined under their merits. 
Claims 18-20 are rejected to the basis of their dependency on claim 17. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claim(s) 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by VahlBrauk (German Patent Publication DE3728730, previously cited).

Regarding Claim 17, Vahlbrauk discloses heat exchange system (fig 4), comprising:
a composite skin (fig 4), having a structural core (of 1, see annotated fig 4 below);
a plurality of thermally conductive strips (see annotated fig 4 below), adjacent with and in contact with the structural core over a surface of each of the plurality of thermally conductive strips, each strip having a channel (for 2) integrally formed therein, wherein each of the plurality of thermally conductive strips has a rectangular cross-section (fig 4);
a plurality of strips of structural core material (see annotated fig 4 below), interleaved between adjacent strips of the plurality of thermally conductive strips, the plurality of strips of conductive core material (see annotated fig 4 below) is physically separated from the structural core, but not spatially separated from the structural core, such that each of the plurality of strips of conductive material has a surface that is adjacent to the structural core and in contact with the structural core (see annotated fig 4 below), but not directly attached to the structural core (as they 
inner (6, 9) and outer facesheets (10), disposed on opposite sides of the structural core (see annotated fig 4 below), the thermally conductive layer and the strips of structural core material, at least one of the facesheets being thermally conductive (6, 9, are thermally conductive, see page 7, lines 281-285 of translation), and the plurality of strips of structural core material in contact with the outer facesheet; and
a thermal distribution system (2), comprising a heat exchange fluid conduit disposed within the channel in each thermally conductive strip, adapted to distribute heat from a heat source to an environment contacting the composite skin (see page 5, lines 174-175 of translation).



    PNG
    media_image1.png
    922
    780
    media_image1.png
    Greyscale



Regarding Claim 18, Vahlbrauk further discloses wherein the heat exchange fluid conduit (2) is in thermal contact with at least one of the inner facesheet (6, 9, see page 8, lines 335-341 of translation).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vahlbrauk as applied to claim 17 above, and further in view of Vos et al. (U.S. Patent Publication No. 2005/0213306, “Vos”, previously cited).

Regarding Claim 19, Vahlbrauk discloses all previous claim limitations. Vahlbrauk further discloses wherein the heat exchange fluid conduit (2) includes a portion in thermal contact with the inner facesheet (6, 9), the environment contacting the composite skin at the inner facesheet (see page 7, lines 281-285 of translation).
 However, Vahlbrauk does not explicitly disclose wherein the environment comprises a thermal mass disposed within the aerospace vehicle, whereby at least a portion of the absorbed heat can be transferred to the thermal mass. Vos, however, discloses a heat exchange apparatus wherein a heat exchanger is in thermal contact with a fuel tank (¶ 0018). Vos teaches that this configuration allows for cooling of electronics (¶ 0018).  Thus it would have been obvious to a person of ordinary skill in the art at the time of the invention for Vahlbrauk to provide the heat exchanger in thermal contact with an aerospace vehicle fuel tank in order to cool electronics efficiently. 

Regarding Claim 20, the combination of Vahlbrauk and Vos discloses all previous claim limitations. Vahlbrauk, as modified, further discloses wherein the thermal mass discloses within the aerospace vehicle comprises a fuel tank (see rejection of claim 19 above).

Allowable Subject Matter
9.	Claims 1-16 are allowed.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not anticipate or render obvious the combination set forth in independent claim 1. Specifically, the prior art does not teach a thermal enclosure comprising a first half and a second half configured to clamp around the electronic component, a heat sink configured to be placed in contact with the electronic component within the thermal enclosure and thermally coupled to an evaporator tube, and an enclosure cover, to which the heat sink is directly secured, the enclosure cover including a recessed outer pocket formed along an outer surface of the of the enclosure cover, wherein the recessed outer pocket is configured to receive a cylindrically shaped evaporator tube. Meyer, IV et al. (U.S. Patent No. 5,549,155), considered the closest prior art, teaches a thermal enclosure (18, 20, fig 2) comprising a first half (18) and a second half (20) configured to clamp around the electronic component (16), a heat sink (30) configured to be placed in contact with the electronic component within the thermal enclosure and thermally coupled to an evaporator tube (12), and an enclosure cover (15), , the enclosure cover including a recessed outer pocket formed along an outer surface of the of the enclosure cover, wherein the recessed outer pocket is configured to receive a cylindrically shaped evaporator tube (fig 2). However, Meyer, IV et al. fail to teach the heat sink being directly . 
Response to Arguments
11.	Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 8-11) that Vahlbrauk does not teach “the plurality of strips of conductive core material is physically separated from the structural core, but not spatially separated from the structural core, such that each of the plurality of strips of conductive material has a surface that is adjacent to the structural core and in contact with the structural core, but not directly attached to the structural core” as now required by claim 17. Firstly it would appear that this limitation is actually meant to be for the strips of structural core and not the strips of conductive material. Second, as explained in the 112(b) rejection, it is not clear how strips could be in contact and physically separated from the structural core. Further, Vahlbrauk does teach the thermally conductive strips which meet the limitation of the strips of conductive material has a surface that is adjacent to the structural core and in contact with the structural core (see rejection above). 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	EP0997586A1 teaches providing strips (1b, fig 2) which may monolithically formed with a core (1a) or attached via gluing. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/HARRY E ARANT/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS C RUBY/Primary Examiner, Art Unit 3763